               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NEW YORK




TOWN OF RIVERHEAD,

               Plaintiff,            Complaint for a Civil Case

  -against-                          Case No. 2:21-cv-1034

THE 3M COMPANY (F/K/A MINNESOTA
MINING AND MANUFACTURING CO.);       Jury Trial Demanded
E.I. DUPONT DE NEMOURS AND
COMPANY; and THE CHEMOURS
COMPANY,

               Defendants.
                                                    TABLE OF CONTENTS


I.      Introduction ........................................................................................................................ 1

II.     Parties .................................................................................................................................. 2

III.    Jurisdiction and Venue ...................................................................................................... 4

IV.     Factual Allegations ............................................................................................................. 5

        A.      PFOA and PFOS: Their Chemical Characteristics, Risks, and Regulatory
                Standards ..................................................................................................................... 5

        B.      Defendants’ Production of PFAS Products ................................................................. 6

        C.      Defendants’ Knowledge of Threats Posed by PFAS Products.................................... 7

        D.      Major Sources of PFAS in the Environment ............................................................. 11

        E.      The Town Is Injured .................................................................................................. 13

        F.      Treatment of PFAS .................................................................................................... 14

        G.      Illegal Transfers Between the DuPont Defendants ................................................... 14

V.      Causes of Action ............................................................................................................... 17

        FIRST CAUSE OF ACTION
        Strict Products Liability for Defective Design ................................................................... 17

        SECOND CAUSE OF ACTION
        Strict Products Liability for Failure to Warn...................................................................... 20

        THIRD CAUSE OF ACTION
        Negligence .......................................................................................................................... 22

        FOURTH CAUSE OF ACTION
        Public Nuisance .................................................................................................................. 23

        FIFTH CAUSE OF ACTION
        Trespass .............................................................................................................................. 24

        SIXTH CAUSE OF ACTION
        Fraudulent Conveyance—Violation of New York’s Debtor & Creditor Law ................... 26

VI.     Prayer for Relief ............................................................................................................... 28

VII. Demand for Jury Trial ..................................................................................................... 29

                                                                        i
    I.   Introduction

         1.     Plaintiff Town of Riverhead (“the Town,” or “Plaintiff”) is a municipal corporation

that operates, through the Riverhead Water District, 17 active public supply wells, which provide

potable water to Town residents. The Town brings this action to recover the substantial costs

necessary to protect the public and restore its damaged drinking water supply wells, which are

contaminated with toxic per- and poly-fluoroalkyl substances (“PFAS”), including, but not limited

to, perfluorooctanoic acid (“PFOA”) and/or perfluorooctane sulfonic acid (“PFOS”), from

Defendants’ products.1

         2.     Defendants 3M Company, E.I. DuPont de Nemours and Company, and The

Chemours Company (collectively, “Defendants”), manufactured, marketed, sold, and/or promoted

PFOA, PFOS, products containing PFOA and/or PFOS, and/or products that degrade to PFOA

and/or PFOS upon release to the environment (collectively, “PFAS Products”), including but not

limited to fluoropolymers, coatings, and consumer products.

         3.     PFAS are toxic, not easily biodegradable, persistent in the environment, and pose a

significant risk to human health and safety. PFAS are associated with a variety of illnesses,

including cancer, and considered particularly dangerous to pregnant women and young children.

         4.     Defendants knew or should have known that PFAS are highly soluble in water;

extremely mobile; persistent; very likely to contaminate surface and groundwater, including

drinking supplies; and present significant risks to human health and welfare if released to the

environment.




1
  As used herein, the term “PFAS” refers to those PFAS the Town has detected in its wells. The Town
reserves its right to bring additional claims should it incur injuries attributable to the presence of other
PFAS in its wells.

                                                     1
          5.    Nonetheless, Defendants manufactured, marketed, sold, and/or promoted their

PFAS Products to industrial facilities and consumers in New York, with the knowledge that those

compounds would be discharged to the land and water in New York as a waste product of certain

industrial manufacturing processes, and/or during normal use and disposal of such products,

among other normal and foreseeable uses.

          6.    The Town files this lawsuit to recover compensatory damages and all other

remedies, including but not limited to all necessary funds to reimburse the Town for the costs of

designing, constructing, installing, operating, and maintaining the treatment facilities and

equipment required to remove PFAS from its drinking water wells, and all associated costs, and to

ensure that the parties responsible for the drinking water contamination bear these expenses, rather

than the Town and its ratepayers.

 II.      Parties

          7.    Plaintiff Town of Riverhead is a municipal corporation that operates, through the

Riverhead Water District, 17 public supply wells serving a population of approximately 35,000

people.

          8.    Two of the Town’s wells are already contaminated with PFOA and PFOS. PFOA

and PFOS are spreading throughout the aquifer system from which the Town draws its drinking

water supply, further threatening the Town’s already-contaminated wells and the as-yet

uncontaminated wells.

          9.    The Town has a duty to exercise due care and diligence in the maintenance and

supervision of its public water system to prevent its pollution and depletion pursuant to 10 NYCRR

§ 5-1.71.




                                                 2
       10.     The Town has a duty to exercise due care and diligence in the maintenance and

supervision of its public water system to ensure the protection of the public health pursuant to 10

NYCRR § 5-1.51.

       11.     In carrying out its powers, duties, and responsibilities, the Town acts in all respects

for the benefit of the people of the Town of Riverhead and the State of New York, for the protection

of their health, welfare, and prosperity.

       12.     Defendant 3M Company (“3M”) is a Delaware corporation with its principal place

of business in St. Paul, Minnesota. 3M does business throughout the United States, including in

New York. At all times relevant, 3M manufactured, marketed, promoted, distributed, and/or sold

PFAS, including PFOA and PFOS, and/or other PFAS Products for use in its own products and

other products manufactured throughout the country, including in New York.

       13.     Defendant E.I. du Pont de Nemours & Company (“DuPont”) is a Delaware

corporation with its principal place of business in Wilmington, Delaware. DuPont does business

throughout the United States, including in New York. DuPont marketed, promoted, distributed,

developed, manufactured, distributed, released, trained users, produced instructional materials,

and/or sold certain PFAS and/or PFAS Products, including in New York.

       14.     Defendant The Chemours Company (“Chemours”) is a Delaware corporation

with its principal place of business in Wilmington, Delaware. In 2015, DuPont spun off its

“performance chemicals” business, including its fluoroproduct divisions and business, to

Chemours. Chemours was incorporated as a subsidiary of DuPont until approximately April of

2015. In approximately July of 2015, Chemours assumed the operations, assets, and certain limited

liabilities of DuPont’s performance chemical business and began operating as an independent

company. As part of this spinoff, Chemours assumed certain environmental liabilities associated



                                                 3
with DuPont’s historical business lines, including those related to PFAS. DuPont and Chemours,

as alleged in detail below, fraudulently conveyed the assets and liabilities of DuPont in this spin-

off. Chemours has filed a complaint against DuPont in the Delaware Chancery Court seeking

declaratory relief related to the allocation of various environmental liabilities. Since its inception,

Chemours marketed, promoted, distributed, developed, manufactured, distributed, released,

trained users, produced instructional materials, and/or sold certain PFAS and/or PFAS Products,

including in New York.

       15.     Defendants DuPont and Chemours are collectively referred to herein as the

“DuPont Defendants.”

       16.     When reference is made in this Complaint to any act or omission of any of the

Defendants, it shall be deemed that the officers, directors, agents, employees, or representatives of

the Defendants committed or authorized such act or omission, or failed to adequately supervise or

properly control or direct their employees while engaged in the management, direction, operation,

or control of the affairs of Defendants, and did so while acting within the scope of their duties,

employment, or agency.

       17.     All references to a Defendant or Defendants in this Complaint include any

predecessors, successors, parents, subsidiaries, affiliates, and divisions of the named Defendants.

III.   Jurisdiction and Venue

       18.     The United States District Court for the Eastern District of New York has

jurisdiction over this action pursuant to 28 U.S.C. § 1332 because the matter in controversy is

between citizens of different states and exceeds the sum of $75,000.

       19.     This Court has jurisdiction over Defendants because, based on information and

belief, each Defendant has sufficient minimum contacts in New York or otherwise intentionally



                                                  4
avails itself of the New York market either through the distribution or sale of products containing

PFOA and/or PFOS or that degrade to PFOA and/or PFOS in the State of New York so as to render

the exercise of jurisdiction over it by this Court consistent with traditional notions of fair play and

substantial justice. Each Defendant is a corporation or other business authorized to do business in

New York and registered with the New York Secretary of State.

       20.     Venue is proper in the Eastern District of New York pursuant to 28 U.S.C.

§ 1391(b)(2) because a substantial part of the events, omissions, and harms giving rise to this case

occurred, or a substantial part of the property that is the subject of this action is situated, in the

Eastern District of New York.

IV.    Factual Allegations

       A.      PFOA and PFOS: Their Chemical Characteristics, Risks, and Regulatory
               Standards

       21.     PFAS are a family of chemical compounds containing fluorine and carbon atoms.

PFAS have been used for decades to produce household and commercial products that are heat

resistant, stain resistant, long lasting, and water and oil repellant. The PFAS family of chemicals

is entirely manmade and does not occur in nature. PFOA and PFOS are among the most toxic

chemicals in the PFAS family.

       22.     PFOA and PFOS have characteristics that cause extensive and persistent

environmental contamination. Specifically, they are (1) mobile—that is, because they are soluble

and do not adsorb (stick) to soil particles, they are readily transported through the soil and into

groundwater where they can migrate long distances; and (2) persistent—that is, they do not readily

biodegrade or chemically degrade in the environment or in conventional treatment systems for

drinking water. In short, once PFAS are applied, discharged, disposed of, or otherwise released




                                                  5
onto land or into water, those compounds migrate through the environment and into groundwater,

resist natural degradation, and are difficult and costly to remove.

       23.      PFOA and PFOS bioaccumulate and biomagnify in people and other organisms.

       24.      Scientists link PFOA and PFOS with a wide range of serious public health impacts.

       25.      PFOA and PFOS contamination presents a serious threat to public health through

drinking water.

       26.      PFOA and PFOS enter the environment from industrial facilities that manufacture

PFAS Products. PFOA and PFOS release to land and water from a multitude of industrial sites that

are known pathways to the environment. PFOA and PFOS may also enter the environment when

released from PFOA- or PFOS-containing consumer and commercial products during their use

and disposal.

       27.      On July 31, 2020, New York State officially adopted Maximum Contaminant

Levels (“MCLs”) for PFOA of 10 parts per trillion and for PFOS of 10 parts per trillion.

       28.      The establishment of the MCLs triggers certain State regulatory requirements

governing the Town’s wells and operations, including water quality sampling and monitoring and

taking action to remove PFAS contamination from public drinking water drawn from its wells.

       B.       Defendants’ Production of PFAS Products

       29.      PFOA and PFOS were first developed in the late 1930s to 1940s and put into large-

scale manufacture and use by the early 1950s.

       30.      For most of the past several decades, 3M has been the primary manufacturer of

PFOA and PFOS.

       31.      3M began producing PFOA and PFOS as raw materials that it used to produce other

products, or that it sold to third parties for use in other products. 3M produced PFOA and PFOS



                                                 6
by electrochemical fluorination in the 1940s. This process results in a product that contains and/or

breaks down into compounds containing PFOA and/or PFOS. 3M went on to market several PFOA

and PFOS Products, including its Scotchgard brand of stain repellant, food packaging, textile

treatments, fluorosurfactants and additives, and others. 3M ceased PFOA production in 2002 under

pressure from the U.S. EPA.

       32.     DuPont began production for sale of polytetrafluoroethylene (“PTFE”), a

fluoropolymer, in or around 1951. The production of PTFE requires PFOA as a processing aid,

and results in the presence of PFOA in some PTFE products. DuPont marketed its PTFE under the

trade name “Teflon.” PTFE is a fluoropolymer (i.e. a plastic containing fluorine) used in a diverse

range of applications, including as sprayable coating that resists heat, water or oil; a lubricant; a

coating for catheters and other medical equipment; an oxidizer in flares; in dental fillings; and

many others. DuPont has produced and produces numerous other PFOA, PFOS, and other PFAS

Products, including fluorinated surfactants. DuPont also began producing PFOA as a raw material

for its own use and for sale in or around 2002, after 3M ceased PFOA production.

       C.      Defendants’ Knowledge of Threats Posed by PFAS Products

       33.     For more than 50 years, Defendants were or should have been aware of the dangers

posed to people by exposure to their PFOA and PFOS products (including via drinking water); and

that the production and use of PFOA and PFOS products resulted in the release of PFOA and PFOS

to the environment. Despite this knowledge, Defendants failed to adequately investigate and test

their products to ensure they would not cause harm to the public; and continued their PFOA and

PFOS production and marketing practices without eliminating the defects in their products, and

without warning of the known dangers of their products. These measures could have eliminated or

reduced damage and injuries to the Town’s drinking water production wells.



                                                 7
       34.     By 1956, PFAS from 3M’s products were found to bind to proteins in human blood,

resulting in bioaccumulation of those compounds in the human body.

       35.     3M was informed as early as 1960 that chemical wastes from its PFAS

manufacturing facilities that were dumped into landfills could leach into groundwater and

otherwise enter the environment. An internal memo from 1960 described 3M’s understanding that

such wastes “[would] eventually reach the water table and pollute domestic wells.”

       36.     DuPont company scientists issued internal warnings about the toxicity associated

with their PFOA products as early as 1961, including that PFOA caused adverse liver reactions in

rats and dogs. DuPont’s Toxicology Section Chief opined that such products should be “handled

with extreme care,” and that contact with the skin should be “strictly avoided.”

       37.     As early as 1963, 3M was aware that its PFAS products were stable in the

environment and would not degrade after disposal.

       38.     By the 1970s, 3M had become concerned about exposure to fluorochemicals in the

general population.

       39.     By at least 1970, 3M was aware that its PFAS products were hazardous to marine

life. One study of 3M fluorochemicals around this time had to be abandoned to avoid severe local

pollution of nearby surface waters.

       40.     In 1975, 3M found there was a “universal presence” of PFOA in blood serum

samples taken from across the United States. Since PFOA is not naturally occurring, this finding

reasonably should have alerted 3M to the likelihood that their products were a source of this

PFOA—a possibility that 3M considered internally but did not share outside the company. This

finding also should have alerted 3M to the likelihood that PFOA is mobile, persistent,




                                                8
bioaccumulative, and biomagnifying, as those characteristics would explain the absorption of

PFOA in blood from 3M’s products.

       41.     As early as 1976, 3M began monitoring the blood of its employees for PFAS

because the company was concerned about PFAS’s health effects.

       42.     Other studies by 3M in 1978 showed that PFOA and PFOS are toxic to monkeys.

In one study in 1978, all monkeys died within the first few days of being given food contaminated

with PFOS. DuPont was aware of 3M’s findings no later than 1981.

       43.     Also in 1978, based on information it received from 3M about elevated and

persistent fluoride levels in workers exposed to PFAS, DuPont initiated a plan to review and

monitor the health conditions of potentially-exposed workers in order to assess whether any

negative health effects could be attributed to PFOA exposure. This monitoring plan involved

obtaining blood samples from the workers and analyzing them for the presence of fluorine.

       44.     In the late 1970s, 3M studied the fate and transport characteristics of PFOS in the

environment, including in surface water and biota. A 1979 report drew a direct line between

effluent from 3M’s Decatur, Alabama plant and fluorochemicals bioaccumulating in fish tissue

taken from the Tennessee River.

       45.     According to a 3M environmental specialist who resigned his position due to the

company’s inaction over PFOS’s environmental impacts, 3M had resisted calls from its own

scientists going back to 1979 to perform an ecological risk assessment on PFOS and similar

chemicals. At the time of the specialist’s resignation in 1999, that resistance had not ceased.

       46.     In 1981, DuPont was informed that ingestion of PFOA caused birth defects in rats

but continued manufacturing the chemical and failed to disclose the study results.




                                                 9
       47.      In 1983, 3M scientists opined that concerns about PFAS “give rise to legitimate

questions about the persistence, accumulation potential, and ecotoxicity of fluorochemicals in the

environment.”

       48.      DuPont was long aware it was releasing PFAS from its facilities that were leaching

into groundwater used for public drinking water. After obtaining data on these releases and the

consequent contamination near DuPont facilities in West Virginia and Ohio, DuPont in 1984 held

a meeting at its corporate headquarters in Wilmington, Delaware, to discuss health and

environmental issues related to PFOA (the “1984 Meeting”). DuPont employees who attended the

1984 Meeting discussed available technologies that were capable of controlling and reducing

PFOA releases from its manufacturing facilities, as well as potential replacement materials capable

of eliminating additional PFOA releases from its operations. DuPont chose not to use either,

despite knowing of PFOA’s toxicity.

       49.      During the 1984 Meeting, DuPont employees in attendance spoke of the PFOA

issue as “one of corporate image, and corporate liability.” They discussed DuPont's “incremental

liability from this point on if we do nothing as we are already liable for the past 32 years of

operation.” They also stated that “legal and medical will likely take the position of total

elimination” of PFOA use, and had “no incentive to take any other position.”

       50.      In 1984, 3M’s internal analyses demonstrated that that fluorochemicals were likely

bioaccumulating in 3M fluorochemical employees.

       51.      By at least 1993, Defendants were aware that PFAS was linked to increased cancer

rates in humans exposed to their PFOA products. 3M memos show that in 1993, it worked to

change the wording in studies by a Dr. Gilliland, who around that time published a paper




                                                10
demonstrating a 3.3-fold increase in mortality rates for workers employed in jobs that exposed

them to PFOA.

       52.     Despite its understanding of the hazards associated with its PFAS Products, 3M

actively sought to suppress scientific research on the hazards associated with those products, and

mounted a campaign to control the scientific dialogue on the exposure, analysis, fate, effects,

human health, and ecological risks of its PFAS products. At least one scientist funded by 3M saw

his goal as “keep[ing] ‘bad’ papers [regarding PFCs] out of the literature” because “in litigation

situations” those articles “can be a large obstacle to refute.”

       53.     In response to pressure from the EPA, 3M began to phase out production of PFOS

and PFOA products in 2000. On May 16, 2000, 3M issued a news release falsely asserting that

“our products are safe,” citing the company’s “principles of responsible environmental

management” as the reason to cease production. On the same day as 3M’s phase out

announcement, an EPA internal email stated: “3M data supplied to EPA indicated that these

chemicals are very persistent in the environment, have a strong tendency to accumulate in human

and animal tissues and could potentially pose a risk to human health and the environment over the

long term.” The author further stated that PFOS “appears to combine Persistence,

Bioaccumulation, and Toxicity property to an extraordinary degree.”

       54.     All Defendants knew or should have known that in their intended and/or common

use, their PFAS Products would very likely injure and/or threaten public health and the

environment. This knowledge was accessible to all Defendants.

       D.      Major Sources of PFAS in the Environment

       55.     Manufacturing facilities where Defendants’ PFOA and PFOS Products are

synthesized and made into products or chemical feedstocks, or where PFOA and PFOS are used



                                                  11
as processing aids, as well as secondary manufacturing facilities where PFOA and PFOS Products

such as PTFE are applied to other products, are major PFOA and PFOS release sites. Industries

that are known sources of PFOA and PFOS releases to the environment include textile and leather

processing, paper mills, metal finishers, wire manufacturers, plating facilities, manufacturers and

facilities using fluorosurfactants, resins, molds, plastics, photolithography, and semiconductors.

PFOA and PFOS releases at industrial sites are generally due to direct wastewater discharge, as

well as accidental releases such as leaks or spills.

       56.     There are several current and former industrial sites near the Town’s wells or

located in the vicinity of sources of the Town’s water supply that are likely to have contributed to

the release of PFOA and PFOS from Defendants’ PFAS Products, and consequent contamination

of the Town’s wells.

       57.     Studies have shown that effluent from onsite wastewater treatment systems and

septic systems are known sources of PFAS contamination to groundwater. Unsewered areas

located in the vicinity of the Town’s wells are likely to have contributed to the release of PFOA

and PFOS from Defendants’ PFAS Products, and consequent contamination of the Town’s wells.

       58.     Landfills receive industrial waste, sewage sludge, waste from site mitigation, and

PFAS-bearing consumer goods. PFAS in landfills and former landfills can leach from these wastes

into ground and surface water. PFAS may also be released from landfills in fugitive dust or directly

to the atmosphere. Landfills constructed before 1990 that received industrial and construction

waste deposits have a higher potential for contributing to PFAS releases because they were not

required to be constructed with flexible membrane liners or other leachate control measures.

Nationwide studies in the US, as well as Canada and Europe, have shown high levels of PFAS in

landfill leachate. The climatic conditions in New York are particularly suited for the generation of



                                                  12
leachate, and the hydrogeologic setting makes groundwater highly vulnerable to PFAS impacts

from leachate.

       59.       There are several current and former landfills located in the vicinity of sources of

the Town’s water supply that are likely to have contributed to the release of PFOA and PFOS from

Defendants’ PFAS Products, and consequent contamination of the Town’s wells.

       60.       Municipal and industrial wastewater treatment plants are also repositories for

industrial and consumer items containing PFAS. These facilities provide multiple pathways for

PFAS from industrial and consumer items to contaminate groundwater, surface water, or both,

including by point source discharges of effluent; leakage or unintended releases from sewerage,

surface impoundments; air emissions; or disposal of biosolids or other byproducts generated

during the treatment process.

       E.        The Town Is Injured

       61.       PFOA and PFOS have been detected in varying amounts at varying times in the

Town’s wells 5-1 and 5-2A, including at levels that have compelled the Town to take responsive

actions. In addition, PFOA and PFOS’s high mobility and persistence in soil and groundwater

means they will likely continue to spread and affect even more of the Town’s wells in the future.

       62.       Defendants’ PFOA and PFOS products are the major sources of the PFOA and

PFOS released to the environment that ultimately reached groundwater that supplies the Town’s

production wells. PFOA and PFOS have reached those wells due to the routine, foreseeable, and

intended use and disposal of Defendants’ PFOA and PFOS products in the vicinity of locations

from which the Town obtains water, including its groundwater wells. Such use, disposal, and

environmental transport has brought PFOA and PFOS to the Town’s wells from releases at a

myriad of diffuse sources such as industrial and manufacturing facilities and businesses; locations



                                                  13
where PFAS-contaminated water is used for irrigation; sites where consumer products are

disposed; and others.

       63.     To address PFOA and PFOS contamination in its wells, the Town has, inter alia,

incurred expenses in developing plans to address PFOA and PFOS in a subset of its wells,

including by planning to add or reconfigure wellhead treatment. The Town anticipates taking these

and additional steps to address the continuing and future PFOA and PFOS contamination in its

wells attributable to Defendants’ tortious conduct.

       F.      Treatment of PFAS

       64.     The most viable technologies to remove PFAS compounds from drinking water are

granular activated carbon treatment (“GAC”), reverse osmosis, electrochemical oxidation, and

anion exchange. Each of these technologies is extremely expensive to build, install, operate and

maintain.

       G.      Illegal Transfers Between the DuPont Defendants

       65.     In approximately early 2014, DuPont formed Chemours as a wholly owned

subsidiary. Chemours had a separate board of directors, but that board was controlled by DuPont.

       66.     In July of 2015, DuPont transferred its “performance chemicals” business to

Chemours. This transfer included at least the titanium technologies, fluoroproducts, and chemical

solutions business lines.

       67.     In addition to the transfer of assets of these business lines, Chemours assumed

various liabilities for DuPont’s prior use, manufacture, and discharge of PFAS, although the

specific details regarding the liabilities that Chemours took on are not publicly available.

       68.     The DuPont-Chemours transfer included incredible amounts of debt and multiple

failing product lines. Significantly, DuPont pinned on Chemours its historic (and future)



                                                 14
environmental liabilities—which were known by DuPont to be massive—and Chemours did not

receive a reasonably equivalent value in exchange for this transfer or obligation. Likewise, the

assets transferred to Chemours were unreasonably small in relation to the business or transaction.

DuPont knew or reasonably should have known that Chemours would incur debts beyond its

ability to pay them when they became due.

       69.     At the time of DuPont-Chemours transfer, the performance chemicals business held

an estimated debt of approximately $4 billion.

       70.     At this time, DuPont announced that it planned to phase out production and use of

PFOA, a major component of its fluoroproducts line, by 2015.

       71.     Per the Separation Agreement governing the DuPont-Chemours transfer, Chemours

agreed to indemnify DuPont against, and assumed for itself, all of DuPont’s liabilities from its

performance chemicals business, with no time limitation. This indemnification apparently remains

uncapped. Chemours also agreed to indemnify DuPont against and assume for itself the

performance chemical liabilities without regard to the nature of the liabilities, when they were

incurred or arose, or which entity is named as the responsible party. Chemours further agreed to

indemnify DuPont from, and assume all, environmental liabilities that arose prior to the spinoff if

they were “primarily associated” with the performance chemicals business, which would be based

on an determination made by DuPont that the liability was 50.1% attributable to DuPont’s

performance chemicals operations.

       72.     Chemours also agreed to substitute itself for DuPont with regard to any order,

decree, judgment, agreement or action relating to the environmental liabilities it assumed.

       73.     At the time of the DuPont-Chemours spin-off in 2015, DuPont was fully aware of

its potential liabilities related to PFAS contamination throughout the United States.



                                                 15
        74.     Until the completion of the spinoff, Chemours was a wholly-owned subsidiary of

DuPont, and even though Chemours had a separate board, the board was controlled by DuPont.

After the spin-off, new members of the Chemours board were appointed. The spin-off and related

decisions were conducted while the board was controlled by DuPont. The new Chemours board

did not take part in the separation.

        75.     DuPont’s knowledge and assessment of its liabilities—including environmental

and other performance chemicals liabilities—have been comprehensive since it began its

performance chemical operations, and litigation-related liabilities have been increasing since at

least the early 2000s. For example, in 2005, DuPont agreed to pay $16.5 million to resolve claims

brought by the EPA for violations of the Toxic Substances Control Act and the Resource

Conservation and Recovery Act related to its PFAS compounds. Although seemingly small, this

was the largest such penalty in history at the time it was levied.

        76.     Relatedly and also in 2005, DuPont incurred hundreds of millions of dollars of

liability related to litigation against it for the health risks of its PFOA use and disposal in Ohio and

West Virginia, which had caused thousands of people to receive serious medical diagnoses

attributable to DuPont’s chemicals, including cancer.

        77.     In 2016, Chemours itself acknowledged in an SEC filing that the anticipated

outcomes in the Ohio litigation could materially and adversely affect Chemours’ financial

positions in terms of its operations and liquidity.

        78.     Subsequently, DuPont and Chemours agreed to pay $671 million to resolve the

Ohio claims. Chemours and DuPont each additionally agreed to pay $25 million annually for future

PFOA-related costs not covered by the settlement up to the following five years.




                                                  16
       79.     At the time of the DuPont-Chemours spin-off, DuPont had been sued, had been on

notice of impending suits, and/or actually knew of likely litigation and its liability for damages

and injuries from the manufacture of PFAS and products that contain PFAS. Chemours’

assumptions of liability were not limited to PFAS-related conduct; it also assumed various

environmental liabilities related to prior, pending, and future litigation regarding other

performance chemicals, such as benzene.

       80.     The intent and effect of creating Chemours was to allocate an enormous portion of

DuPont’s environmental liabilities, including liabilities related to its PFAS chemicals and

products. DuPont and Chemours effectuated this spin-off with the knowledge that Chemours

would be insolvent and would not be able to bear the liabilities that DuPont transferred to

Chemours. DuPont and/or Chemours engaged in this process with the actual intent to deceive the

public and investors. This fraudulent conveyance has likely limited the availability of funds to

cover DuPont’s liability for the claims that arise out of this case.

 V.    Causes of Action

                                  FIRST CAUSE OF ACTION
                          Strict Products Liability for Defective Design
                                    (Against All Defendants)
       81.     Plaintiff realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.

       82.     As commercial designers, manufacturers, distributors, suppliers, sellers, and/or

marketers of PFAS Products, Defendants had a strict duty not to place into the stream of commerce

a product that is unreasonably dangerous.

       83.     Defendants knew that third parties would purchase their PFAS Products and use

them without inspection for defects.




                                                  17
          84.      PFAS Products purchased or otherwise acquired (directly or indirectly) from

Defendants by third parties were applied, discharged, disposed of, or otherwise released onto lands

and/or water in the vicinity of Plaintiff’s drinking water production wells. Such discharges

occurred at various locations, at various times, and in various amounts.

          85.      Defendants’ PFAS Products purchased by third parties were used in a reasonably

foreseeable manner and without substantial change in the condition of such products.

          86.      Defendants knew or reasonably should have known that the use of their PFAS

Products in their intended manner would result in the spillage, discharge, disposal, or release of

PFOA and/or PFOS onto land or into water.

          87.      The PFAS Products used and/or disposed of in the vicinity of Plaintiff’s drinking

water production wells were defective in design and unreasonably dangerous because, among other

things:

                a. PFOA and PFOS cause extensive and persistent groundwater contamination when

                   they, or products containing or degrading to them, are used in their foreseeable and

                   intended manner.

                b. PFOA and PFOS contamination in drinking water poses significant threats to public

                   health and welfare.

                c. Defendants failed to conduct and/or failed to disclose reasonable, appropriate, or

                   adequate scientific studies to evaluate the environmental fate and transport and

                   potential human health effects of PFOA and PFOS.

          88.      At all times relevant to this action, Defendants’ PFAS Products were dangerous to

an extent beyond that which would be contemplated by the ordinary consumer, and/or the




                                                    18
foreseeable risk of harm to public health and welfare posed by PFAS outweighed the cost to

Defendants of reducing or eliminating such risk.

       89.     Defendants knew or should have known about feasible alternatives to their PFAS

Products without the use of PFOA or PFOS, and the omission of such alternative designs rendered

Defendants’ products not reasonably safe.

       90.     As a direct and proximate result of the defects previously described, one of

Plaintiff’s wells has been, and continues to be, contaminated with PFOA and PFOS in varying

amounts over time, causing Plaintiff significant injury and damage.

       91.     As a direct and proximate result of the Defendants’ acts and omissions as alleged

herein, Plaintiff has incurred, is incurring, and will continue to incur damages related to PFOA and

PFOS contamination of its wells in an amount to be proved at trial.

       92.     Defendants knew it was substantially certain that their acts and omissions described

above would cause injury and damage, including PFOA and PFOS contamination of drinking

water wells. Defendants committed each of the above-described acts and omissions knowingly,

willfully, and with oppression, fraud, and/or malice. Such conduct was performed to promote sales

of PFAS Products, in conscious disregard of the probable dangerous consequences of that conduct

and its reasonably foreseeable impacts on public health and welfare. Therefore, Plaintiff requests

an award of punitive damages in an amount sufficient to punish these Defendants and that fairly

reflects the aggravating circumstances alleged herein.

       93.     Defendants are strictly, jointly and severally liable for all such damages, and

Plaintiff is entitled to recover all such damages and other relief as set forth below.




                                                  19
                                 SECOND CAUSE OF ACTION
                          Strict Products Liability for Failure to Warn
                                    (Against All Defendants)
         94.     Plaintiff realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.

         95.     As designers, manufacturers, distributors, sellers, suppliers, and/or marketers of

PFAS Products, Defendants had a strict duty to warn against latent dangers resulting from

foreseeable uses of their products that Defendants knew or should have known about.

         96.     Defendants knew that third parties would purchase PFAS Products and use them

without inspection for defects.

         97.     PFAS Products purchased or otherwise acquired (directly or indirectly) from

Defendants by third parties were applied, discharged, disposed of, or otherwise released at various

locations, at various times, and in various amounts onto the lands and/or water in the vicinity of

Plaintiff’s drinking water production wells.

         98.     The PFAS Products purchased by third parties were used in a reasonably

foreseeable manner and without substantial change in the condition of such products.

         99.     Defendants knew or should have known that the use of PFAS Products in their

intended manner would result in the discharge, disposal, or release of PFOA and PFOS onto land

or into water.

         100.    The PFAS Products used in the vicinity of Plaintiff’s drinking water production

wells were defective in design and unreasonably dangerous products for the reasons set forth

above.

         101.    Despite the known and/or reasonably foreseeable hazards to human health and

welfare associated with the use of PFAS Products in the vicinity of Plaintiff’s drinking water

production wells, including contamination of public drinking water wells with PFOA and PFOS,

                                                 20
Defendants failed to provide adequate warnings of, or take any other precautionary measures to

mitigate, those hazards.

       102.    In particular, Defendants failed to describe such hazards or provide adequate

precautionary statements regarding such hazards in the labeling of their products containing PFOA

and PFOS or otherwise.

       103.    As a direct and proximate result of Defendants’ failure to warn of the hazards posed

by disposal or release of PFAS Products in the vicinity of subterranean public drinking water wells

that were, or reasonably should have been, known to them, PFOA and PFOS contaminates

Plaintiff’s wells in varying amounts.

       104.    As a direct and proximate result of Defendants’ acts and omissions as alleged

herein, Plaintiff has incurred, is incurring, and will continue to incur damages related to PFOA and

PFOS contamination of its wells in an amount to be proved at trial.

       105.    Defendants knew it was substantially certain that their acts and omissions described

above would cause injury and damage, including PFOA and PFOS contamination of drinking

water wells. Defendants committed each of the above-described acts and omissions knowingly,

willfully, and with oppression, fraud, and/or malice. Such conduct was performed to promote sales

of PFAS Products, in conscious disregard to the probable dangerous consequences of that conduct

and its reasonably foreseeable impacts on public health and welfare. Therefore, Plaintiff requests

an award of punitive damages in an amount sufficient to punish these Defendants and that fairly

reflects the aggravating circumstances alleged herein.

       106.    Defendants are strictly, jointly and severally liable for all such damages, and

Plaintiff is entitled to recover all such damages and other relief as set forth below.




                                                  21
                                  THIRD CAUSE OF ACTION
                                          Negligence
                                    (Against All Defendants)
       107.    Plaintiff realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.

       108.    As commercial manufacturers, sellers, distributors, suppliers, marketers, and/or

designers of PFAS Products, Defendants owed a duty of care to Plaintiff not to place into the

stream of commerce products that were in a defective condition and unreasonably dangerous to

drinking water in Plaintiff’s service area.

       109.    Defendants breached this        duty by negligently designing, formulating,

manufacturing, distributing, selling, supplying, and/or marketing such unreasonably dangerous

PFAS Products into the stream of commerce, including in the Town’s service area, even when they

knew or should have known about the dangers PFOA and PFOS posed to drinking water wells.

       110.    As a direct and proximate result of Defendants’ acts and omissions as alleged

herein, Plaintiff has incurred, is incurring, and will continue to incur damages related to PFOA and

PFOS contamination of its wells in an amount to be proved at trial.

       111.    Defendants knew it was substantially certain that their acts and omissions described

above would cause injury and damage, including PFOA and PFOS contamination of drinking

water wells. Defendants committed each of the above-described acts and omissions knowingly,

willfully, and with oppression, fraud, and/or malice. Such conduct was performed to promote sales

of PFAS Products, in conscious disregard to the probable dangerous consequences of that conduct

and its reasonably foreseeable impacts on public health and welfare. Therefore, Plaintiff requests

an award of punitive damages in an amount sufficient to punish these Defendants and that fairly

reflects the aggravating circumstances alleged herein.




                                                22
       112.    Defendants are jointly and severally liable for all such damages, and Plaintiff is

entitled to recover all such damages and other relief as set forth below.

                                 FOURTH CAUSE OF ACTION
                                       Public Nuisance
                                   (Against All Defendants)
       113.    Plaintiff realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.

       114.    The Town provides drinking water from its wells to residents and businesses for

drinking, bathing, cleaning, washing, and other uses.

       115.    Because the Town is a public entity, the water it provides to those residents and

businesses is a public or commonly held resource. Members of the public have a right to have their

water remain clean and potable, free of contamination by toxic man-made compounds.

       116.    Defendants’ acts and omissions, including their manufacture, promotion,

marketing, sale, distribution, supply, defective design of, and/or failure to warn regarding PFOA

and PFOS in their products, contaminated the Town’s wells.

       117.    Consequently, Defendants substantially interfered with and caused damage to a

public or common resource that endangered public property, as well as the health, safety, and

comfort of a considerable number of persons. Such action creates, contributes to, or maintains a

public nuisance.

       118.    As a direct and proximate result of Defendants’ acts and omissions as alleged

herein, Plaintiff has incurred, is incurring, and will continue to incur damages related to PFOA and

PFOS contamination of its wells in an amount to be proved at trial.

       119.    As an owner of water production wells and purveyor of drinking water, Plaintiff

suffers injuries different in kind from the community at large because it relies entirely upon its

groundwater production wells for its public service functions.

                                                 23
       120.    Defendants knew it was substantially certain that their acts and omissions described

above would cause injury and damage, including PFOA and PFOS contamination of drinking

water wells. The Defendants committed each of the above-described acts and omissions

knowingly, willfully, and with oppression, fraud, and/or malice. Such conduct was performed to

promote sales of PFAS Products, in conscious disregard to the probable dangerous consequences

of that conduct and its reasonably foreseeable impacts on public health and welfare. Therefore,

Plaintiff requests an award of punitive damages in an amount sufficient to punish these Defendants

and that fairly reflects the aggravating circumstances alleged herein.

       121.    Defendants are jointly and severally liable for all such damages, and Plaintiff is

entitled to recover all such damages and other relief as set forth below.

                                  FIFTH CAUSE OF ACTION
                                           Trespass
                                    (Against All Defendants)
       122.    Plaintiff realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.

       123.    Plaintiff owns and possesses its drinking water production system, including

drinking water production wells that extract groundwater in Plaintiff’s service area.

       124.    Plaintiff actually and actively exercises its rights to appropriate and use

groundwater drawn from its wells.

       125.    Plaintiff did not give any Defendant permission to cause PFOA or PFOS to enter

its groundwater wells.

       126.    Defendants knew or reasonably should have known that PFOA and PFOS have a

propensity to infiltrate groundwater aquifers when released to the environment; are mobile and

persistent groundwater contaminants capable of moving substantial distances within aquifers; are

toxic to human health; and are therefore hazardous to drinking water systems and human health.

                                                 24
       127.    Defendants manufactured, promoted, marketed, distributed, and/or sold PFOA and

PFOS Products, which Defendants knew or reasonably should have known would virtually

certainly be discharged and release toxic PFOA and PFOS into the ground, septic, and sewer

system, and intrude upon, contaminate, and damage Plaintiff’s possessory interest.

       128.    Defendants’ conduct constitutes a continuing unauthorized intrusion and a

continuing trespass onto Plaintiff’s property.

       129.    Each Defendant is a substantial factor in bringing about the contamination of

Plaintiff’s wells, and each Defendant aided and abetted the trespasses and is jointly responsible for

the injuries and damage caused to Plaintiff.

       130.    As a direct and proximate result of Defendants’ acts and omissions as alleged

herein, Plaintiff has incurred, is incurring, and will continue to incur damages related to PFOA and

PFOS contamination of its wells in an amount to be proved at trial.

       131.    Defendants knew it was substantially certain that their acts and omissions described

above would cause injury and damage, including PFOA and PFOS contamination of drinking

water wells. Defendants committed each of the above-described acts and omissions knowingly,

willfully, and with oppression, fraud, and/or malice. Such conduct was performed to promote sales

of PFAS Products, in conscious disregard to the probable dangerous consequences of that conduct

and its reasonably foreseeable impacts on public health and welfare. Therefore, Plaintiff requests

an award of punitive damages in an amount sufficient to punish these Defendants and that fairly

reflects the aggravating circumstances alleged herein.

       132.    Defendants are jointly and severally liable for all such damages, and Plaintiff is

entitled to recover all such damages and other relief as set forth below.




                                                 25
                          SIXTH CAUSE OF ACTION
 Fraudulent Conveyance—Violation of New York’s Debtor & Creditor Law (“NYDCL”)
                        (Against the DuPont Defendants)

       138.    Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

paragraphs as if fully stated herein.

       139.    Plaintiff seeks all relief available under NYDCL for the DuPont Defendants’

violations of the NYDCL for their fraudulent conveyances as part of the DuPont-Chemours

transactions. Pursuant to the NYDCL, “[e]very conveyance made and every obligation incurred

by a person who is or will be thereby rendered insolvent is fraudulent as to creditors without regard

to his actual intent if the conveyance is made or the obligation is incurred without a fair

consideration.” NYDCL § 273.

       140.    The NYDCL also makes a conveyance fraudulent where it is “made without fair

consideration when the person making it is a defendant in an action for money damages or a

judgment in such an action has been docketed against him” and is “without regard to the actual

intent of the defendant if, after final judgment for the plaintiff, the defendant fails to satisfy the

judgment.” NYDCL § 273a.

       141.    Sections 274 through 276 of the NYDCL also defines the following fraudulent

conveyances:

           a. “Every conveyance made without fair consideration when the person making it is

               engaged or is about to engage in a business or transaction for which the property

               remaining in his hands after the conveyance is an unreasonably small capital, is

               fraudulent as to creditors and as to other persons who become creditors during the

               continuance of such business or transaction without regard to his actual intent.”

               NYDCL § 274.



                                                 26
           b. “Every conveyance made and every obligation incurred without fair consideration

               when the person making the conveyance or entering into the obligation intends or

               believes that he will incur debts beyond his ability to pay as they mature, is

               fraudulent as to both present and future creditors.” NYDCL § 275.

           c. “Every conveyance made and every obligation incurred with actual intent, as

               distinguished from intent presumed in law, to hinder, delay, or defraud either

               present or future creditors, is fraudulent as to both present and future creditors.”

               NYDCL § 276.

       142.    The DuPont Defendants engaged in acts in furtherance of a scheme to transfer

DuPont’s assets so that parties in PFAS litigation, such as Plaintiff, could not obtain funds or

collect a judgment to which they are or will be owed. As a result of the DuPont Defendants’ acts,

omissions and other conduct described herein, Plaintiff has been damaged.

       143.    At all relevant times, the DuPont Defendants have acted with actual intent to hinder,

delay and defraud parties, and/or without receiving a reasonably equivalent value in exchange for

the transfer obligation, and they were engaged or were about to engage in a business for which the

remaining assets of Chemours were unreasonably small in relation to the business; or intended to

incur, or believed or reasonably should have believed that Chemours would incur, debts beyond

its ability to pay as they became due.

       144.    For decades, DuPont manufactured, marketed, distributed and/or sold PFAS and/or

PFAS Products with the superior knowledge that they were toxic, mobile, persistent,

bioaccumulative, and biomagnifying, and through normal and foreseen use, would impact

groundwater, Plaintiff’s water supply wells.




                                                27
       145.    As a result of the transfer of assets and liabilities described herein, the DuPont

Defendants have attempted to limit the availability of assets to cover judgments for all of the

liability for damages and injuries from their manufacture, marketing, distribution, and/or sale of

PFAS and/or PFAS Products.

       146.    At the time of the transfer of its performance chemical business to Chemours,

DuPont had been sued, had notice of suits and/or had knowledge of likely litigation regarding

DuPont’s liability from the manufacture, marketing, distribution, and/or sale of PFAS and/or PFAS

Products.

       147.    The DuPont Defendants acted without receiving consideration and/or a reasonably

equivalent value in exchange for the transfer or obligation, and DuPont believed or reasonably

should have believed that Chemours would incur debts beyond Chemours’ ability to pay when

they became due.

       148.    The claims, judgment and potential judgments against Chemours potentially exceed

its ability to pay. Accordingly, Plaintiff seeks avoidance of the transfer of DuPont’s liabilities for

the claims brought herein and to render the DuPont Defendants liable for any damages or other

remedies that may be awarded by the Court or jury arising from this complaint. Plaintiff further

seeks all other rights and remedies that may be available to it under NYDCL, including

prejudgment remedies as available under applicable law, as may be necessary for full

compensation of damages and injuries Plaintiff has suffered as alleged herein.

VI.    Prayer for Relief

       Plaintiff Town of Riverhead prays for judgment against Defendants, jointly and severally,

awarding Plaintiff:

            a. Compensatory damages in an amount according to proof;



                                                 28
           b. Punitive damages in an amount to be determined at trial;

           c. Injunctive and equitable relief, including in the form of a fund to abate the nuisance

               and trespass;

           d. All appropriate declaratory relief, including voiding transfers to the extent

               necessary to satisfy a judgment in this case;

           e. Plaintiff’s costs in prosecuting this action, including reasonable attorneys’ fees,

               court costs, expert fees, and other expenses of litigation;

           f. Pre-judgment interest and post-judgment interest; and

           g. All other relief this Court deems just, proper, and equitable.

VII.   Demand for Jury Trial

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff requests a trial by jury of all claims

asserted in this Complaint.


Dated: February 25, 2021       Respectfully submitted,

                               Matthew K. Edling
                               Matthew K. Edling

                               VICTOR M. SHER (pro hac vice application to be submitted)
                               vic@sheredling.com
                               MATTHEW K. EDLING
                               matt@sheredling.com
                               STEPHANIE D. BIEHL (pro hac vice application to be submitted)
                               stephanie@sheredling.com
                               KATIE H. JONES (pro hac vice application to be submitted)
                               katie@sheredling.com
                               NICOLE E. TEIXEIRA (pro hac vice application to be submitted)
                               nicole@sheredling.com
                               SHER EDLING LLP
                               100 Montgomery St. Suite 1410
                               San Francisco, CA 94104
                               (628) 231-2500

                               Attorneys for Plaintiff Town of Riverhead


                                                 29
